Incentive awards for Government employees. — -Plaintiffs sue to recover the difference between the incentive award paid them under 5 U.S.C. 2121 et seq. and the maximum amount of $25,000 permitted by law. The case comes before the court on defendant’s motion to dismiss the petition and upon consideration thereof, togéther with the opposition thereto and without oral argument, the court concluded that plaintiffs had failed adequately to allege clear abuse of discretion by defendant’s officers in making the incentive award, which allegation is a necessary prerequisite to any review *935by this court in this type of case. On the basis of Martilla v. United States, 118 Ct. Cl. 177, and Kempinski v. United States, 164 Ct. Cl. 451, the court on December 14, 1964, ordered that defendant’s motion to dismiss the petition be granted and the petition was dismissed.